DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,475,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application cover a broader scope than the claims of U.S. Patent No. 10,475,212.

Claim 19 of Instant Application
Claim 1 of U.S. Patent No. 10,475,212
A method of generating a soil data map comprising:
A method of generating a soil data map, said method comprising:
providing on a user display screen a portion of a soil data map defined by a boundary provided by a user, wherein the displayed portion of the soil data map identifies soil types within the boundary;
through said user interface, receiving user input defining a boundary of said field of interest by said geographic location data;
displaying on said user display screen, a portion of said soil data map as defined by said boundary;
selecting a particular seed population for each particular soil type of the identified soil types;
receiving user input selecting a particular seed population for a particular soil type of the identified soil types of said field interest through said user interface;
associating the each of the identified soil types with a particular location on the displayed portion of the soil data map;
identifying a plurality of locations within said boundary of said field which comprise the particular soil type;
storing a seed planting prescription comprising the particular seed population for each of the particular locations associated with each of the particular soil types.
storing a seed planting prescription comprising the particular seed population for each of the plurality of locations comprising the particular soil type.


Claim 20 of the instant application corresponds to claim 2 of U.S. Patent No. 10,475,212.
Claim 21 of the instant application corresponds to claim 3 of U.S. Patent No. 10,475,212.
Claim 22 of the instant application corresponds to claim 4 of U.S. Patent No. 10,475,212.
Claim 23 of the instant application corresponds to claim 7 of U.S. Patent No. 10,475,212.
Claim 24 of the instant application corresponds to claim 5 of U.S. Patent No. 10,475,212.
Claim 25 of the instant application corresponds to claim 6 of U.S. Patent No. 10,475,212.
Claim 26 of the instant application corresponds to claim 8 of U.S. Patent No. 10,475,212.
Claim 27 of the instant application corresponds to claim 9 of U.S. Patent No. 10,475,212.
Claim 28 of the instant application corresponds to claim 12 of U.S. Patent No. 10,475,212.
Claim 29 of the instant application corresponds to claim 10 of U.S. Patent No. 10,475,212.
Claim 30 of the instant application corresponds to claim 11 of U.S. Patent No. 10,475,212.
Claim 31 of the instant application corresponds to claim 13 of U.S. Patent No. 10,475,212.
Claim 32 of the instant application corresponds to claim 14 of U.S. Patent No. 10,475,212.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ell (U.S. Patent Application 20020040300) in view of Avey et al. (U.S. Patent Application 20060282228).

In regards to claim 19, Ell teaches a method of generating a soil data map [e.g. map of soil samples, 0050, 0106] comprising: 
providing on a user display screen [Fig. 1; e.g. computer screen, 0068, also see 0047-0050, 0104, 0217-0218] a portion of a soil data map [“For example, soil rich in phosphorus can be shown in red; thus, the user can visually understand the soil make-up of a field”, 0095, also see 0068, 0104, 0125-0126] defined by a boundary [e.g. field boundary, 0050, 0100, 0153] provided by a user [e.g. user, 0068, also see 0050], wherein the displayed portion of the soil data map identifies soil types [e.g. soil types (clay, sand), 0123, 0167] within the boundary; 
a seed planting prescription [e.g. seeds, 0042, 0048].
Ell does not explicitly teach
selecting a particular seed population for each particular soil type of the identified soil types; 
associating the each of the identified soil types with a particular location on the displayed portion of the soil data map; and 
storing a seed planting prescription comprising the particular seed population for each of the particular locations associated with each of the particular soil types.
However, Avey teaches
selecting a particular seed population for each particular soil type of the identified soil types [Fig. 14, 15; e.g. selecting a combination of seed products based on a range of expected environmental conditions for the specific soil type of variations of the soil properties such as soil type, 0052, 0096, 0101, 0110]; 
associating the each of the identified soil types [Fig. 16; e.g. The rectangle comprising the three land areas corresponds to the boundary of the field. The three land areas comprise a soil type, 0096-0100] with a particular location [Fig. 14, 15, 16; e.g. each of the land areas correspond to a location information, 0109-0111] on the displayed portion of the soil data map; and 
storing a seed planting prescription comprising the particular seed population for each of the particular locations associated with each of the particular soil types [Fig. 14, 15, 16; e.g. based on the inputs, selecting the seed products for each of the land areas and storing crop production information including seed product information for a specific location of a number of geographically diverse locations comprising the specific soil type, 0028, 0094-0097, 0106, 0108, 0110].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ell’s method with the features of
selecting a particular seed population for each particular soil type of the identified soil types; 
associating the each of the identified soil types with a particular location on the displayed portion of the soil data map; and 
storing a seed planting prescription comprising the particular seed population for each of the particular locations associated with each of the particular soil types
in the same conventional manner as taught by Avey because Avey provides a method for product selection that is useful in characterizing relative performance of different seed products so that risk can be managed [0005-0022].

In regards to claim 25, Ell teaches the method of claim 19, wherein the user interface is a program [e.g. software program, 0068-0069] on a system server [e.g. Spatial Database server, 0159-0163] accessible via a remote computer [Fig. 1; e.g. remote computer, 0070, also see 0040, 0044].

Claims 20, 22-24, 26, 27, 29-32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ell (U.S. Patent Application 20020040300) in view of Avey et al. (U.S. Patent Application 20060282228) as applied to claim 19 above, and further in view of Rooney et al. (U.S. Patent Application 20030083819).

In regards to claim 20, Ell teaches the method of claim 19, wherein the soil data map comprises soil type polygons [e.g. a number of polygons, 0100], each soil type polygon identifying a soil type [e.g. specific information such as soil sample information regarding soil types, 0050, 0123, 0167].
Ell as modified by Avey does not explicitly teach wherein only portions of each soil type polygons within the boundary are displayed on the user display screen.
However, Rooney teaches wherein only portions of each soil type polygons within the boundary are displayed on the user display screen [Fig. 4; e.g. the data sources (e.g. USDA soil polygon maps) transmit only the portion of data within the field boundary to the field operator’s on-board display, 0066-0067].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Eli's method and the teachings of Avey with the features of wherein only portions of each soil type polygons within the boundary are displayed on the user display screen in the same conventional manner as taught by Rooney because Rooney provides a method for greatly reducing the amount of forward planning necessary to begin testing, as an operator may just proceed to a field, drive around the field to establish a digital boundary, and electronically request the compilation and transfer of a relevant data package for that location [0066].

In regards to claim 22, Ell as modified by Avey does not explicitly teach the method of claim 20, wherein the boundary comprises multiple vector points, and wherein the soil data map is accessed by sending the multiple vector points to a soil data map service and receiving a map overlay of soil type polygons.
However, Rooney teaches the method of claim 20, wherein the boundary comprises multiple vector points [Fig. 3; The field boundary 28 comprises four vertices, 0062], and wherein the soil data map is accessed by sending the multiple vector points to a soil data map service [Fig. 4; The field operator transmits field boundary (including four vertices) and needed data type information to the remote computer facility (i.e. central processing facility), 0066] and receiving a map overlay of soil type polygons [Fig. 4; The central processing facility receives an overlay corresponding to the test area, 0066, also see 0060].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Eli's method and the teachings of Avey with the features of wherein the boundary comprises multiple vector points, and wherein the soil data map is accessed by sending the multiple vector points to a soil data map service and receiving a map overlay of soil type polygons in the same conventional manner as taught by Rooney because Rooney provides a method for greatly reducing the amount of forward planning necessary to begin testing, as an operator may just proceed to a field, drive around the field to establish a digital boundary, and electronically request the compilation and transfer of a relevant data package for that location [0066].

In regards to claim 23, Ell as modified by Avey does not explicitly teach the method of claim 22, wherein providing on a user display screen a portion of a soil data map defined by a boundary provided by a user comprises determining a geometric union between the boundary and the soil type polygons.
However, Rooney teaches the method of claim 22, wherein providing on a user display screen [e.g. on-board display, 0067] a portion of a soil data map [e.g. soil map, 0067] defined by a boundary [e.g. field boundary, 0066] provided by a user [e.g. field operator, 0066] comprises determining a geometric union between the boundary and the soil type polygons [Fig. 3; The field boundary and the soil map units (i.e. polygons) are geometrically joined together (i.e. geometric union), 0062, 0066].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Eli's method and the teachings of Avey with the features of wherein providing on a user display screen a portion of a soil data map defined by a boundary provided by a user comprises determining a geometric union between the boundary and the soil type polygons in the same conventional manner as taught by Rooney because Rooney provides a method for greatly reducing the amount of forward planning necessary to begin testing, as an operator may just proceed to a field, drive around the field to establish a digital boundary, and electronically request the compilation and transfer of a relevant data package for that location [0066].

In regards to claim 24, Ell as modified by Avey does not explicitly teach the method of claim 19, wherein the boundary comprises multiple vector points, and wherein providing on a user display screen a portion of a soil data map defined by a boundary provided by a user comprises sending said vector points to a soil data map service and receiving a map overlay of soil type polygons each identifying a soil type.
However, Rooney teaches the method of claim 19, wherein the boundary comprises multiple vector points [Fig. 3; The field boundary 28 comprises four vertices, 0062], and wherein providing on a user display screen [e.g. on-board display, 0067] a portion of a soil data map [e.g. soil map, 0067] defined by a boundary [e.g. field boundary, 0066] provided by a user [e.g. field operator, 0066] comprises sending said vector points to a soil data map service [Fig. 4; The field operator transmits field boundary (including four vertices) and needed data type information to the remote computer facility (i.e. central processing facility), 0066] and receiving a map overlay of soil type polygons each identifying a soil type [Fig. 4; The central processing facility receives an overlay corresponding to the test area, 0066, also see 0060].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Eli's method and the teachings of Avey with the features of wherein the boundary comprises multiple vector points, and wherein providing on a user display screen a portion of a soil data map defined by a boundary provided by a user comprises sending said vector points to a soil data map service and receiving a map overlay of soil type polygons each identifying a soil type in the same conventional manner as taught by Rooney because Rooney provides a method for greatly reducing the amount of forward planning necessary to begin testing, as an operator may just proceed to a field, drive around the field to establish a digital boundary, and electronically request the compilation and transfer of a relevant data package for that location [0066].

In regards to claim 26, Ell teaches a method for creating a crop input prescription [e.g. create the prescription of crop inputs, 0127, also see 0042, 0058, 0087-0090] comprising: 
obtaining a soil data map [e.g. soil map, 0050, 0106, 0159, 0176] comprising soil types [e.g. soil types (clay, sand), 0123, 0167] within a boundary [e.g. field boundary, 0050, 0100, 0153] defined by geographic locations [e.g. specific points in the field, 0049] of vertices selected by a user [e.g. user, 0068, also see 0050], wherein the soil data map comprises soil type polygons [e.g. a number of polygons, 0100] identifying different soil types [e.g. specific information such as soil sample information regarding soil types, 0050, 0123, 0167] within the boundary.
Ell does not explicitly teach
boundary defined by geographic locations of vertices (emphasis added);
selecting a particular seed population for each of the soil type polygons; 
associating each of the soil type polygons with a location of the soil data map; 
selecting a particular seed population for each location associated with a soil type polygon identified as comprising a particular soil type; and 
storing the crop input prescription comprising the particular seed population for each location corresponding to each soil type polygon.
However, Avey teaches
selecting a particular seed population for each of the soil type polygons [Fig. 14, 15, 16; e.g. selecting a combination of seed products based on a range of expected environmental conditions for the specific soil type of each field represented by polygons and different shadings, 0052, 0096, 0100, 0110-0111]; 
associating each of the soil type polygons [Fig. 16; e.g. The rectangle comprising the three land areas corresponds to the boundary of the field. The three land areas comprise a soil type, 0096-0100] with a location [Fig. 14, 15, 16; e.g. collecting site specific information of different land areas, 0096-0100] of the soil data map; 
selecting a particular seed population for each location associated with a soil type polygon identified as comprising a particular soil type [Fig. 14, 15, 16; e.g. selecting a combination of seed products based on a range of expected environmental conditions for the specific soil type of each field represented by polygons and different shadings, 0052, 0096, 0100, 0110-0111]; and 
storing the crop input prescription comprising the particular seed population for each location corresponding to each soil type polygon [Fig. 14, 15, 16; e.g. based on the inputs, selecting the seed products for each of the land areas and storing crop production information including seed product information for a specific location of a number of geographically diverse locations corresponding to the specific soil type of each field represented by polygons and different shadings, 0028, 0096-0097, 0106, 0108, 0100, 0110-0111].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Eli's method and the teachings of Avey with the features of
selecting a particular seed population for each of the soil type polygons; 
associating each of the soil type polygons with a location of the soil data map; 
selecting a particular seed population for each location associated with a soil type polygon identified as comprising a particular soil type; and 
storing the crop input prescription comprising the particular seed population for each location corresponding to each soil type polygon
in the same conventional manner as taught by Avey because Avey provides a method for product selection that is useful in characterizing relative performance of different seed products so that risk can be managed [0005-0022].
Ell as modified by Avey does not explicitly teach
boundary defined by geographic locations of vertices (emphasis added);
However, Rooney teaches
boundary defined by geographic locations of vertices [Fig. 3; e.g. The field boundary 28 comprises four vertices corresponding to geographic locations using the GPS system, 0062-0063, 0066].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Eli's method and the teachings of Avey with the features of
boundary defined by geographic locations of vertices
in the same conventional manner as taught by Rooney because Rooney provides a method for greatly reducing the amount of forward planning necessary to begin testing, as an operator may just proceed to a field, drive around the field to establish a digital boundary, and electronically request the compilation and transfer of a relevant data package for that location [0066].

In regards to claim 27, Ell as modified by Avey and Kelly does not explicitly teach the method of claim 26, wherein obtaining a soil data map comprises accessing only the polygons intersecting said boundary.
However, Rooney teaches the method of claim 26, wherein obtaining a soil data map comprises accessing only the polygons intersecting said boundary [Fig. 4; e.g. The remote computer facility 32 accesses only a portion of the USDA soil polygon maps within the field boundary. The data sources (e.g. USDA soil polygon maps) transmit only the portion of data within the field boundary to the remote computer facility, 0066].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Eli's method and the teachings of Avey with the features of wherein obtaining a soil data map comprises accessing only the polygons intersecting said boundary in the same conventional manner as taught by Rooney because Rooney provides a method for greatly reducing the amount of forward planning necessary to begin testing, as an operator may just proceed to a field, drive around the field to establish a digital boundary, and electronically request the compilation and transfer of a relevant data package for that location [0066].

In regards to claim 29, Ell as modified by Avey does not explicitly teach the method of claim 26, wherein the boundary comprises multiple vector points, and wherein obtaining the soil data map comprises sending said vector points to a map service and receiving a map overlay corresponding to the boundary.
However, Rooney teaches the method of claim 26, wherein the boundary comprises multiple vector points [Fig. 3; e.g. The field boundary 28 comprises four vertices, 0062], and wherein obtaining the soil data map comprises sending said vector points to a map service [Fig. 4; e.g. The field operator transmits field boundary (including four vertices) and needed data type information to the remote computer facility (i.e. central processing facility), 0066] and receiving a map overlay corresponding to the boundary [Fig. 4; e.g. The central processing facility receives an overlay corresponding to the test area, 0066].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Eli's method and the teachings of Avey with the features of wherein the boundary comprises multiple vector points, and wherein obtaining the soil data map comprises sending said vector points to a map service and receiving a map overlay corresponding to the boundary in the same conventional manner as taught by Rooney because Rooney provides a method for greatly reducing the amount of forward planning necessary to begin testing, as an operator may just proceed to a field, drive around the field to establish a digital boundary, and electronically request the compilation and transfer of a relevant data package for that location [0066].

In regards to claim 30, Ell teaches the method of claim 26 further comprising:
associating a unique identifier [e.g. specific information, 0100] with each of the soil type polygons; and 
associating each unique identifier with a single management zone [e.g. Each of the polygons within the boundary of the soil map are organized by color, 0095, 0100] and displaying which areas within said boundary are associated with each said management zone [e.g. The soil map is displayed based on color. For example, areas where the soil is rich in phosphorus are displayed red, 0095, 0100].

In regards to claim 31, the claim recites similar limitations as claim 23. Therefore, the
same rationale as claim 23 is applied.

In regards to claim 32, Ell teaches the method of claim 31, wherein each polygon is associated with soil data [e.g. Each polygon is associated with the soil make-up of that polygon, 0095, 0100], and method further comprises displaying soil data associated with each management zone [e.g. The soil map is displayed based on color. For example, areas where the soil is rich in phosphorus are displayed red, 0095, 0100].

Claims 21, 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ell (U.S. Patent Application 20020040300) in view of Avey et al. (U.S. Patent Application 20060282228) and further in view of Rooney et al. (U.S. Patent Application 20030083819) as applied to claims 20, 27 above, and further in view of Dlott et al. (U.S. Patent 7,440,901).

In regards to claim 21, Ell as modified by Avey does not explicitly teach the method of claim 20, wherein the soil data map is accessed by sending a request to a soil data server, wherein the request is in a markup language readable by the soil data server.
However, Rooney teaches the method of claim 20, wherein the soil data map is accessed by sending a request [e.g. transfer request, 0066] to a soil data server [e.g. network map data server containing USDA soil polygon maps, 0043, 0045, 0066], 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Eli's method and the teachings of Avey with the features of wherein the soil data map is accessed by sending a request to a soil data server in the same conventional manner as taught by Rooney because Rooney provides a method for greatly reducing the amount of forward planning necessary to begin testing, as an operator may just proceed to a field, drive around the field to establish a digital boundary, and electronically request the compilation and transfer of a relevant data package for that location [0066].
Ell as modified by Avey and Rooney does not explicitly teach wherein the request is in a markup language readable by the soil data server.
However, Dlott teaches wherein the request [e.g. request for agricultural product information, c.21 L.40-46] is in a markup language [e.g. hypertext markup language, c.21 L.40-46] readable by the soil data server [e.g. web server containing soil nutrient levels, c.17 L.22-45, c.21 L.40-46].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Elle's method and the teachings of Avey and Rooney with the features of wherein the request is in a markup language readable by the soil data server in the same conventional manner as taught by Dlott because Dlott provides a method for "capturing and providing data about agricultural products, practices, and conditions with high integrity and credibility to consumers, regulatory agencies and certification authorities, agricultural process managers and agricultural product developers, processors and handlers" [c.1 L.7-16].

	
In regards to claim 28, the claim recites similar limitations as claim 21. Therefore, the
same rationale as claim 21 is applied.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612